Citation Nr: 0616326	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-25 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an asbestos-related 
disability, to include lung cancer.  

2.  Entitlement to service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, 
Independent Department of Veterans 
Affairs Claims Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In June 2003, the RO denied the claim of entitlement to 
service connection for asbestos exposure and the claim of 
entitlement to service connection for posttraumatic stress 
disorder.  

In July 2004, the veteran presented personal testimony during 
an RO hearing before a Decision Review Officer.  A transcript 
of the hearing is of record.  

In October 2005, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  

This case was previously before the Board.  In November 2005, 
the Board remanded the issue for further development.  A 
review of the claims file reveals that the requested 
development has been accomplished.  

In April 2006, the veteran presented personal testimony at a 
Central Office Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran has a history of asbestos exposure, confirmed by X-
ray findings.  

2.  The probative evidence of record shows no nexus between 
any asbestos exposure in service and a current respiratory 
disability, including lung cancer.  

3.  The record does not contain competent medical evidence 
which demonstrates that the veteran is diagnosed as having 
posttraumatic stress disorder in accordance with the criteria 
listed under 38 C.F.R. § 4.125.  


CONCLUSIONS OF LAW

1.  An asbestos related lung disease, including asbestosis 
and lung cancer, was not incurred in or aggravated by active 
military service and it is not presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Posttraumatic stress disorder was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in July 2002 complied with the specific notification 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to the claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for an asbestos-related disability and entitlement to service 
connection for posttraumatic stress disorder (PTSD), but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event that service connection is granted.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, service personnel records, VA medical 
treatment records, VA examination reports, and non-VA medical 
treatment records.  The veteran has not identified any 
additional evidence pertinent to the claims, which is not 
already of record, and there are no available additional 
records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

Entitlement to Service Connection for an Asbestos-Related 
Disease, to Include Lung Cancer

The veteran served on board the United States Ship (U.S.S.) 
Ault.  The veteran maintains that he was exposed to asbestos 
during his period of active service when the ship that he was 
on board collided with another ship, referred to as the 
U.S.S. Haynsworth.  It is his contention that he now has 
pulmonary and respiratory problems, to include lung disease, 
which is related to asbestos exposure during his period of 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  However, in 1988 the 
VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See VA Department of Veterans Benefits (DVB) 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  In addition, a recent opinion 
by the VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on in-service asbestos exposure.  See VAOPGCPREC 4-00.  

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.  

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-
125 (1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the United States Court 
of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).  

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum. M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

A review of the service medical records shows that the 
veteran's respiratory system was normal on enlistment 
examinations, dated in January 1952.  Service medical records 
do not show complaints, findings, or diagnosis of a pulmonary 
or respiratory condition.  On examination for the purpose of 
release from active duty, dated in December 1955, the 
veteran's lungs and chest were evaluated as normal.  

The post-service medical records associated with the claims 
file include a medical statement from the Ohio State 
University Medical Center; VA medical records from the VA 
Medical Center (VAMC) in Salem; VA examination reports, dated 
in April 2003 and October 2004; records from N. C. Baptist 
Hospital; and records from Wake Forest University, Department 
of Internal Medicine.  

In the October 2001 medical report from the Ohio State 
University Medical Center, electronically signed by J. 
Poulos, Attending Physician, the veteran related that during 
his period of active duty, he served on board a ship where 
the pipes were insulated with asbestos.  He informed the 
examiner of the collision referenced in detail above and 
states that he was trapped and unable to leave his post for 
several hours.  He denied difficulty breathing until 1994 
when spots on his lungs were noted on a routine X-ray of the 
lungs.  The veteran provided the examiner with his current 
symptoms.  The examiner's impression was that the veteran 
suffered from symptoms of worsening airway disease probably 
secondary to chronic obstructive pulmonary disease along with 
asbestosis.  

The examiner stated that the veteran reported a history of 
smoking 1 pack per day; however, he discontinued smoking more 
than four years prior to the date of the evaluation.  In 
pertinent part, the examiner concluded that the veteran 
suffers from definite asbestosis, which is also exacerbated 
due to smoking.  The examiner also concluded that given the 
veteran's reduced exercise capacity, the veteran is 
moderately disabled from his pulmonary disease.  

The April 2002 X-ray report shows that the veteran has 
pleural thickening along the right lateral hemithorax.  It is 
noted that the pleural thickening could be the result of 
asbestos exposure.  

On VA examination, dated in April 2003, the examiner 
documented that the claims file was reviewed.  The veteran 
related that he began smoking at the age of 15.  He related 
that he had duties in the boiler room on board the U.S.S 
Ault, and that he worked around asbestos during his period of 
active service.  Following service, he obtained employment as 
a mechanic and worked with brake shoes which contained 
asbestos on them.  On physical examination, the veteran's 
lungs were clear.  

The veteran further related that he did not have problems 
with the lungs during his period of active service.  He 
recalled that during the collision that occurred on December 
20, 1953, the compartment that he was in became very dusty, 
to the point that he was unable to read the gages.  The 
examiner reported that, the veteran "thinks the dust was 
asbestos lagging on the pipes."  An April 2002 X-ray study 
report related that there was evidence of pleural thickening.  
The findings were essentially the same as previous X-ray 
findings dated in March 2002.  

The examiner also stated that X-ray study revealed pleural 
thickening along the right lateral chest wall, described as a 
nonspecific finding, and diagnosis of asbestosis not made by 
radiologist.  The radiologist stated that "these may be seen 
in related pleural disease."  There was no evidence of 
calcification of the pleural thickening.  

The veteran submitted statements in support of the claim, as 
well as lay statements which essentially reiterate his 
contentions of having been exposed to asbestos during his 
period of active service.  (See the lay statement from C. R. 
Ross, dated in July 2003 and the September 2003 Substantive 
Appeal.)

The January 2004 new patient evaluation report shows that the 
veteran related that he was exposed to asbestos in a fire 
room of a destroyer in the Navy.  After a physical 
examination of the veteran, the examiner assessed that the 
veteran had a history of asbestos exposure with pleural 
placques; shortness of breath, and chronic obstructive 
pulmonary disease (COPD).  

The examiner's assessment was that the veteran was clearly 
exposed to asbestos and there is adequate lag time for the 
development of "asbestos."  The examiner also stated that 
it was unclear on his plain films, but he does have markings 
consistent with asbestos (perhaps 1/0).  The examiner also 
stated that the veteran will have abnormal pulmonary function 
tests based on his COPD.  The examiner did not state that the 
veteran had an asbestos related disease.  

In the January 23, 2004 radiology report, the reviewing 
radiologist stated that the veteran has a possible history of 
asbestos exposure.  The radiology report also includes a 
notation which reads "Indication: Seventy seven year old man 
with asbestosis exposure." The veteran underwent a CT scan 
of the chest which showed evidence of multiple bilateral 
calcified pleural plaques, described as "consistent with 
possible history of asbestos exposure."  

A February 2004 medical statement from a T. E. Oaks, M.D. at 
Baptist Medical Center, shows that the veteran presented for 
consultation regarding a right upper lobe mass.  Several 
tests were performed, including a computed tomography (CT) 
scan and a positron-emission tomography (PET) scan.  After 
physical examination and review of the chest CT and PET scan, 
the examiner stated that the veteran appears to have stage I 
non-small cell carcinoma of the lung.  The medical doctor did 
not offer an opinion as to whether the veteran suffered from 
a disability related to asbestos exposure during the 
veteran's period of active service.  The veteran later 
underwent surgery which consisted of resection of the right 
upper lobe nodule.  

In the October 2004 medical statement from R. Chin, Jr., 
M.D., the findings of the pulmonary function tests that were 
performed on January 23, 2004, prior to the veteran's 
surgery, showed a mild obstructive defect that did not 
acutely respond to bronchodilators.  There was a moderate 
reaction in his diffuse capacity of carbon monoxide (DCLO).  
A chest X-ray from January 23, 2004 showed pleural thickening 
along the right lateral chest wall as well as calcified 
thickening along the right base.  The changes were noted as 
being consistent with the asbestos related pleural disease.  
The medical doctor reported that the veteran underwent 
resection of the right upper lobe nodule which proved to be a 
Stage I, TI, non-small cell lung cancer.  The medical doctor 
stated that exposure to asbestos is a risk factor for 
developing bronchiogenic carcinoma.  The medical doctor 
opined that it is more likely than not that the asbestos 
exposure that he received during his time on board the U.S.S. 
Ault contributed to the pleural changes as well as the 
developing lung cancer.  

The veteran also underwent VA examination in October 2004.  
The examiner documented that the claims file was reviewed.  
After a physical examination was performed, the examiner 
diagnosed the veteran as having stage 1 squamous right cell 
lung cancer, and noted that the diagnosis of asbestosis 
disease requires a history of occupation exposure and 
clinical X-ray.  The examiner stated that "[L]ocalized 
pleural plaques are not associated with impairment not 
disease, [h]istoric confirmation is rarely necessary."  

The examiner further stated that the veteran's history 
includes exposure, not disease.  The presence of fibers in 
the lung tissue indicates exposure; his X-rays confirm 
exposure, not disease.  After reviewing the X-ray findings 
and pulmonary function tests, and discussing the veteran's 
case with a pulmonologist and another medical doctor, Dr. 
G.W. Ford, the examiner concluded that the "veteran has 
exposure to asbestosis, but did not have the disease."  

The examiner also reiterated that the veteran is diagnosed as 
having non-small cell lung cancer, which include squamous 
cell.  The examiner states that this type of lung cancer is 
the most common type of lung cancer and that the majority of 
these cancers are directly linked to cigarette smoking.  The 
examiner ultimately concluded that it is least likely that 
the veteran's current lung cancer is associated with his 
asbestosis exposure and more likely secondary to his history 
of tobacco use.  

In June 2005, T. E. Oaks, M.D. at Wake Forest University 
reiterated that the veteran underwent right upper lobbectomy 
for a Stage 1 squamous cell carcinoma.  The medical doctor 
opined that the etiology of non-small cell carcinoma of the 
lung can be associated with many different things, one of 
which may be asbestos exposure.  

The hearing transcript shows that during the Central Office 
Board hearing, dated in April 2006, the veteran testified 
that he was a boiler tender and that he serviced the boilers.  
He recalled handling items with his bare hands which had 
asbestos on them.  

At the outset, the Board notes that there is no corroborating 
evidence of record showing that the veteran was exposed to 
asbestos while aboard ship while in the service.  Without 
such evidence, his claim of service connection based on such 
exposure fails.  Even if the Board were to conclude that the 
veteran was exposed to asbestos during service, the probative 
evidence of record fails to show that he has a 
disease/disability as a result of such exposure.

There are several opinions which address the question of 
whether the veteran is diagnosed as having an asbestos-
related disability or disease, to include lung cancer and/or 
lung disease, which is related to asbestos exposure during 
his period of active service.  These opinions, however, are 
not consistent with each other.  The Board has an obligation 
to weigh any contrasting or conflicting medical diagnoses or 
opinions.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In support of his claim the veteran has submitted private 
medical opinions dated from 2001 to 2005 which suggest a 
relationship between his current respiratory disability and 
service, including asbestos exposure in service.  The Board 
finds that these opinions are for the most part speculative 
in nature, does not specifically relate a current disability 
to exposure to asbestos in service, or was not based on a 
complete history of the veteran's various risk factors, to 
specifically include the risk factors noted after service.  

In October 2001, the examiner stated that the veteran 
suffered from symptoms of worsening airway disease probably 
secondary to chronic obstructive pulmonary disease along with 
asbestosis.  There was, however, no report that the veteran 
had an asbestos related disability due to asbestos exposure 
in service.  The January 2004 x-ray report reveals findings 
which were consistent with possible history of asbestos 
exposure.  This report also does not conclude that such 
exposure was incurred in service.  

In October 2004, the veteran's private physician stated that 
it was more likely than not that the asbestos exposure in 
service contributed to the pleural changes, as well as the 
development of lung cancer.  This opinion lacks probative 
value as there was no mention of the role the veteran's 
postservice asbestos exposure or smoking had on the 
development of his respiratory condition, including lung 
cancer.  Therefore, the Board finds that his opinion is also 
incomplete.  The January 2005 opinion by T.E.O, M.D. related 
that the veteran's non-small carcinoma of the lung can be 
associated with many different things, one of which may be 
asbestos exposure.  This opinion is speculative.  A rationale 
for this opinion is also not provided.

The Board accords great weight to the October 2004 VA 
opinion.  This opinion was based on a complete review of the 
record.  The opinion was also based on the veteran's complete 
medical history, including his various risk factors for his 
lung cancer.  Moreover, a complete rationale was given for 
the opinion.  The examiner stated that the veteran's lung 
cancer included squamous cell and that this type of cancer 
was the most common type of lung cancer and that the majority 
of these cancers are directly linked to cigarette smoking.  
She went on to state that emphysematous changes were present 
in the non-neoplastic tissue with no mention of asbestosis 
disease.  She referred to the March 2004 pathology report to 
support her conclusion.  She further stated that 
mesothelioma, a rare tumor of the lining of the lung, is 
often attributed to asbestos exposure and represents 5% of 
lung cancer cases.  Therefore, the examiner concluded that it 
was least likely that the veteran's current cancer was 
associated with his asbestosis exposure and more likely 
secondary to his history of tobacco use.

Furthermore, as lung cancer was diagnosed several years 
following the veteran's discharge from service, presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

Since the probative medical evidence is against a finding 
that the veteran currently has an asbestos-related 
disability, to include lung cancer due to service, the Board 
must find that the preponderance of the evidence is against 
the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

Entitlement to Service Connection for PTSD

The veteran maintains that he now suffers from PTSD.  He 
maintains that he was involved in a ship collision on 
December 22, 1953 and that the incident essentially caused 
him to experience stressing events.  Service personnel 
records are associated with the claims file.  The service 
personnel record with the notation "ship damage report" 
(OPNAV Report 3040-1), provides details of a collision 
between the U.S.S Haynsworth and the U.S.S. Ault (DD 698) 
that occurred at sea.  This report corroborates the veteran's 
account of a collision taking place.  

Service medical records show that the veteran did not have a 
psychiatric disorder in service.  On examination for the 
purpose of release from active duty, there was no mention of 
a psychiatric disorder.  

Post-service medical records are limited with respect to 
evidence that would tend to support the veteran's claim of 
entitlement to service connection PTSD.  The veteran 
submitted photographs and service personnel records in 
support the claim.  The photographs show pictures of naval 
service men and images of what appears to be a boiler room or 
a mechanical room.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

On VA examination dated in April 2003, the examiner 
documented that the claims file was reviewed.  The examiner 
reported that the veteran's psychiatric history was without 
diagnosis of a psychiatric disorder or psychiatric treatment 
of a psychiatric disorder.  The veteran related that the in-
service stressor involves a collision between the U.S.S. Ault 
destroyer and the U.S.S. Haynsworth destroyer on December 20, 
1953.  Reportedly, one crew member was killed and one crew 
member was injured.  The veteran was uninjured during the 
collision.  He did not actually witness the dead body of the 
crew member that dies during the collision; however, he 
recalled witnessing the removal of the deceased crew member's 
body from the ship.  

The examiner reported that the veteran's alleged stressor met 
the Diagnostic Statistical Manual, Fourth Edition (DSM-IV) 
stressor criterion; however, the veteran "did not appear to 
meet the minimum symptom criteria for a diagnosis of PTSD."  
The examiner stated that there is no diagnosis or condition 
on axis I and concluded by stating that the veteran did not 
appear to meet the minimum diagnosis for PTSD.  

The hearing transcript shows that during the Central Office 
Board hearing, dated in April 2006, the veteran testified 
that he was not receiving treatment for PTSD.  

In view of the facts of the veteran's case, the determinative 
issue is, first, whether the veteran is diagnosed as having 
PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV).  Post service medical records reveal 
that the veteran is not diagnosed as having PTSD.  

A review of the claims file shows that there is no competent 
evidence of a PTSD diagnosis.  Further, the record does not 
contain an opinion which tends to contradict the April 2003 
VA medical opinion, stated in detail above.  

In June 2002, the veteran was informed of the evidence 
necessary to establish entitlement to service connection for 
PTSD, and he was invited to submit such evidence.  To date, 
the veteran has not submitted competent evidence of a 
diagnosis of PTSD which meets the criteria of 38 C.F.R. § 
4.125(a).  

Therefore, in the absence of a medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a), entitlement to service 
connection for PTSD is not warranted.  

III.  Conclusion

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from an asbestos-related 
disability or disease, to include lung cancer, which is due 
to asbestos exposure during his period of active service and 
that he is currently diagnosed as having PTSD.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for an asbestos related 
disability and PTSD.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for 


application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for asbestos-related 
disability, to include lung disease, is denied.  

Entitlement to service connection for posttraumatic stress 
disorder is denied.  



____________________________________________
K Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


